MEMORANDUM **
Appellants contest the district court’s refusal to take judicial notice of the finding of a California Superior Court, issued during a probation revocation hearing, that the State of California had not proved that Andrew Smith resisted arrest. We affirm.
A court may notice only those adjudicative facts not subject to reasonable dispute. Fed.R.Evid. 201(b). “[W]hen a court takes judicial notice of another court’s opinion, it may do so not for the truth of the facts recited therein, but for the existence of the opinion, which is not subject to reasonable dispute over its authenticity.” Lee v. City of Los Angeles, 250 F.3d 668, 690 (9th Cir.2001) (quotation omitted). The district court correctly declined to notice the disputable “facts” recited by the Superior Court.
Plaintiffs do not challenge the district court’s holding that the Superior Court’s decision lacked preclusive effect in this action. Nor could they. See Lombardi v. City of El Cajon, 117 F.3d 1117, 1121 (9th Cir.1997) (collateral estoppel will not apply where, inter alia, the party to be estopped was not a party to or in privity with a party to the prior action). The district court did not abuse its discretion.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.